Citation Nr: 0306008	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02 14 169	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim of service connection for status post brain 
stem infarct with benign tumor, secondary to in-service 
and/or postservice nasal radium treatment for sinusitis.

(The issue of entitlement to service connection for status 
post brain stem infarct with benign tumor, secondary in-
service and/or postservice nasal radium treatment for 
sinusitis will the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a brain tumor due 
to nasal radium treatment in service.  In a subsequent rating 
decision dated in September 2002, the RO reopened the claim 
of service connection and denied such claim on the merits.  
Irrespective of the RO's action in September 2002, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for residuals of a brain stem infarct with benign tumor, as 
secondary to in-service and/or postservice radium treatment 
for sinusitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issue as 
stated on the cover page.  

The veteran, in December 2002, had a Video Conference Board 
hearing before the undersigned Veterans Law Judge.

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for status post brain stem 
infarct with benign tumor, secondary to in-service and/or 
postservice nasal radium treatment sinusitis, the Board will 
now undertake additional development with respect to the 
merits of the veteran's claim pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When development is 
completed, the Board will provide notice of the development 
as required by Rules of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran's 
and/or his representative's response, the Board will prepare 
a separate decision addressing the merits of the veteran's 
claim of entitlement to service connection.


FINDINGS OF FACT

1.  In June and September 1996 rating decisions, the RO 
denied the claim of service connection for status post brain 
stem infarct with benign tumor, secondary to in-service 
and/or postservice nasal radium therapy for sinusitis.  The 
veteran withdrew his appeal and thus, the decisions are now 
final.

2.  The evidence received since the September 1996 RO 
decision includes some evidence which is not cumulative or 
redundant of evidence previously considered, which bears 
directly and substantially upon the matter under 
consideration, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection.


CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final September 1996 RO rating decision, which denied the 
claim of service connection for status post brain stem 
infarct with benign tumor, secondary to in-service and/or 
postservice nasal radium therapy for sinusitis, and thus the 
claim, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.

Additionally, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  38 C.F.R. § 3.156(a) (2002).  
Thus, the Secretary of VA specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  Because the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder was received in September 1997, well in advance of 
August 29, 2001, the implementing and amended regulations, as 
noted above, do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a psychiatric disorder.  Id; cf. Karnas v. 
Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's September 1997 request to reopen his claim of 
service connection.  38 U.S.C.A. § 5103 (West Supp 2002); 
38 C.F.R. § 3.159(b) (2002).

Additionally, the new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the record reveals that the duty to assist and 
the notification requirements under the VCAA have been 
satisfied.  The record reflects that the veteran and his 
representative were provided with the appealed rating 
decision dated in May 2001, and a statement of the case dated 
in September 2002.  These documents provided notification of 
the information and medical evidence needed to support a 
request to reopen a previously denied claim, in addition to 
that which is necessary to substantiate a claim of 
entitlement to service connection.  These documents also 
informed the veteran of the evidence upon which the RO 
relied.

Additionally, the Board observes that the veteran has also 
been provided with notice of the evidence he was responsible 
for submitting.  In this regard, a VA letter dated in October 
1997 informed the veteran that in order to reopen his claim 
he had to submit new and material evidence.  VA specifically 
informed the veteran that he needed to submit medical 
evidence of a nexus between his current disability and his 
exposure to nasal radium treatments.  VA told him that the 
best evidence to submit was a doctor's statement to the 
effect that his claimed disability is directly due to and 
proximately the result of radium treatments.  VA further 
informed him that they would take no further action until 
such evidence was submitted.  In sum, the record demonstrates 
that the veteran and his representative were informed of 
which portion of the evidence was to be provided by the 
veteran and was also informed that VA would not take any 
action until he submitted medical evidence which linked his 
claimed disorder to service.

Moreover, the RO has made reasonable efforts to develop the 
record, in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained VA medical 
records, and has scheduled the veteran for a Board hearing.  

Under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim as to whether new and material 
evidence has been submitted to reopen claim of service 
connection for status post brain stem infarct with benign 
tumor, secondary to in-service and/or postservice nasal 
radium therapy for sinusitis is ready for appellate review.



II.  New and material evidence to reopen the claim of service 
connection for status post brain stem infarct with benign 
tumor, secondary to in-service and/or postservice nasal 
radium therapy for sinusitis

In June and September 1996 rating decisions, the RO denied 
the veteran's claim of service connection for status post 
brain stem infarct with benign tumor, secondary to in-service 
nasal radium therapy.  The veteran withdrew his appeal of the 
adverse determination.  Consequently the adverse June and 
September 1996 rating actions are now final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a).

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is now required to give 
consideration to all of the evidence received since the last 
disallowance of this claim.

Under the laws administered by VA, service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  Certain 
chronic diseases, including brain tumors, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R.       §§ 3.307, 3.309 (2002).

The Board notes that service connection was in effect for 
sinusitis, effective from May 1947.  When the RO denied the 
claim of service connection in 1996, it determined that the 
veteran had not provided any medical evidence of a nexus 
between his postservice brain stem infarct with benign tumor 
and service.  At the time of the RO's denial it was not clear 
whether the veteran received radium treatment in-service for 
sinusitis and/or whether he received such treatment 
postservice for his service-connected sinusitis.  Medical 
evidence on file at this time included medical records and 
statements.  A May 1983 statement from Richard A. Loiacono, 
M.D. states that the veteran was treated since 1947 for 
chronic sinusitis.  He stated that the veteran was treated 
monthly with nasal shrinkage, nasal suction and phenolization 
of inferior turbinates.  A July 1992 MRI of the brain showed 
a small brain stem infarct.  Also of record was an April 1995 
statement from a R.A. Gaito, Sr., M.D.  In this statement, 
Dr. Gaito described the type of radium treatment, Dr. Haines, 
apparently the veteran's physician, used in treating his 
patients.  It appears that the veteran wrote to Dr. Gaito and 
informed him that he was a patient of Dr. Haines and that he 
received radium treatment from him.  There was, however, no 
indication that Dr. Gaito had any first-hand knowledge of the 
veteran undergoing radium treatment or that he had records 
which verified such treatment.  

Evidence received since the September 1996 rating decision 
consists of an August 2000 statement from the veteran's wife 
who related that she was with the veteran when doctors used 
radium therapy to treat his service-connected sinusitis.  The 
evidence also includes a newspaper article entitled Veterans 
Treated With Radium May Be At Risk.  This article indicates 
that the Pentagon and the Department of Defense is of the 
opinion that nasal radiation treatments may pose health 
questions that require medical follow-up for veterans.  The 
Board finds that the additional evidence is new in that it 
was not of record in 1996.  The evidence is also material as 
it tends to show that the veteran received radium treatment 
for his service-connected sinusitis, as well as that there 
are potential health problems associated with such treatment.  
In this regard, the evidence, when taken into consideration 
with the evidence previously of record is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

Having determined that new and material evidence has been 
added to the record since the final September 1996 rating 
decision, the veteran's previously denied claim for service 
connection for status post brain stem infarct with benign 
tumor, secondary to in-service and/or postservice nasal 
radium treatment for sinusitis is reopened.  The Board must 
now make a determination as to whether the evidence supports 
the claim of service connection for status post brain stem 
infarct with benign tumor, secondary to in-service and/or 
postservice nasal radium treatment for sinusitis.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for status post brain stem 
infarct with benign tumor, secondary to in-service and/or 
postservice nasal radium therapy for sinusitis.  The appeal 
is granted to this extent only.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

